Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-18-00917-CV

                                    Ziaunnisa K. LODHI,
                                         Appellant

                                              v.

                                      Shah A. HAQUE,
                                          Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI04290
                        Honorable Rosie Alvarado, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee Shah A. Haque recover his costs of this appeal from
appellant Ziaunnisa K. Lodhi.

       SIGNED November 6, 2019.


                                               _____________________________
                                               Rebeca C. Martinez, Justice